Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-30, 32-34, 38-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 29, the prior art of record does not disclose, teach, or fairly suggest, “wherein a two dimensionally spatially resolving detector […] is arranged in the detection plane” “wherein the first optical beam guiding means together with the dispersive device and the manipulation device are arranged and configured for generating a spectrally spatially separated, spectrally selected and diffraction limited imaging of the input plane into the detection plane” in combination with the other limitations of the claim.
Regarding independent claim 58, the prior art of record does not disclose, teach, or fairly suggest, “wherein the first optical beam guiding means together with the dispersive device and the manipulation device are arranged and configured for generating a spectrally separated and diffraction-limited imaging of the input plane into the detection plane, and wherein at least one second detector is arranged downstream of the spectral selection plane, for detecting detection light which passes through the spectral selection plane.”
Regarding independent claim 60, the prior art of record does not disclose, teach, or fairly suggest, “wherein the first optical beam guiding means together with the dispersive device and the manipulation device are arranged and configured for generating a spectrally separated and diffraction-limited imaging of the input plane into the detection plane, wherein, for direct imaging (wide-field microscopy), the sample is irradiated simultaneously with illumination light at least in a field of view region, and wherein the selection device selects the second beam course for the detection light to be 
Dependent claims are allowed based on their dependence from one of allowed claims 29, 58, and 60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884